Citation Nr: 0336835	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to December 5, 
2000 for the assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD).

2.  The propriety of withholding military severance pay at 
the 100 percent rate.


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The issue of the propriety of 
withholding military severance pay will be addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran submitted a formal claim for an increased 
evaluation for his service-connected PTSD in January 2001.

3.  The veteran was admitted to a VA hospital for treatment 
of his service-connected PTSD on December 5, 2000.

4.  The record contains no medical evidence of an 
ascertainable increase in disability within one year prior to 
the December 5, 2000 VA hospitalization.


CONCLUSION OF LAW

The criteria for an effective date prior to December 5, 2000 
for the assignment of a 100 percent disability evaluation for 
PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.157(b)(1), 3.159, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of a May 
2001 Report of Contact, the May 2002 rating decision, and the 
December 2002 Statement of the Case.

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO obtained VA 
clinical records and medical examinations and considered all 
evidence of record.  The Board notes that, in a claim for an 
earlier effective date, the submission of evidence that would 
be probative in other types of claims is not relevant.  For 
example, current medical evidence is not dispositive in a 
claim for an earlier effective date.  Accordingly, the Board 
finds that the RO has fulfilled its duty to assist the 
veteran and that no further action is necessary to comply 
with the VCAA.

The veteran contends that he should be granted a 100 percent 
rating for PTSD effective from the date of initial service 
connection.  The record shows that the RO granted service 
connection for PTSD in an August 1999 rating decision and 
assigned a 30 percent evaluation effective from December 2, 
1998, the date of claim.  The veteran did not appeal this 
decision.  In January 2001, the veteran submitted a claim for 
an increased evaluation for his service-connected PTSD.  In 
the May 2002 rating decision, the RO granted a 100 percent 
evaluation effective from December 5, 2000, the date of VA 
hospitalization.

In evaluating the veteran's claim for an earlier effective 
date for an increased evaluation, the applicable regulation 
provides that the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2003).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p) (2003).  Any communication indicating intent 
to apply for benefits will be accepted as an informal claim 
as long as it identifies the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2003).  Further, the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  See 38 C.F.R. § 3.157(b)(1) (2003).

After a review of the record, the Board can find no claim, 
formal or informal, for an increased evaluation submitted by 
the veteran prior to December 5, 2000, the date of admission 
to the VA hospital.  Consequently, the earliest possible 
effective date would be the date of a factually ascertainable 
increase in disability that had occurred within one year 
prior to the date of the veteran's hospital admission.  
However, the record contains no medical evidence of such an 
increase in disability prior to the hospital admission.  
Accordingly, the RO assigned the earliest possible effective 
date and the appeal is denied.


ORDER

An effective date prior to December 5, 2000 for the 
assignment of a 100 percent disability evaluation for PTSD is 
denied.


REMAND

A preliminary review of the record shows that, in July 2001, 
the veteran's attorney wrote that the veteran disagreed with 
the VA withholding of military separation pay in the amount 
of $14,000.  The Board accepts this correspondence as a claim 
for decreased withholding of the veteran's military severance 
pay.  In a statement submitted in August 2001, the veteran's 
attorney clarified that she believed that the withholding of 
the veteran's military severance pay should not exceed 15 
percent of the net monthly compensation.  

The RO, in its May 2002 rating decision, adjudicated the 
issue as whether clear and unmistakable error had been 
committed in the withholding of the military severance pay.  
The RO reasoned that the veteran had been notified of the 
initial withholding in August 1999 and had not appealed.  
However, the Board finds that the withholding of the military 
severance pay continued throughout 2001 and that the 
veteran's attorney clearly submitted a claim for reduced 
withholding within that time period.  The veteran's attorney 
did not claim clear and unmistakable error of a final RO 
decision; therefore, the RO improperly adjudicated the claim.

The Board further finds that the amount of the veteran's 
military severance pay has not been verified.  While the 
Board recognizes that the RO previously has attempted to 
verify the amount of this payment, the Board believes that 
the RO should again attempt to verify the amount and provide 
an audit of the veteran's account.

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should secure verification of 
the amount of the veteran's military 
severance pay.  The RO should contact the 
Office of Defense Finance and Accounting 
or any other appropriate military 
authority in order to obtain this 
information.  Then, the RO should 
complete an audit of the veteran's 
account.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claim for benefits, a summary of the 
evidence pertinent to the issue on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



